Clark, J.
The indictment upon which appellant was tried and convicted fails to negative, except by inference, that the money and other property taken by the appellant and his co-defendant from the possession of the injured party, by violence and putting him in fear, was the property of the persons indicted. An indictment for robbery must clearly show upon its face, by appropriate averment, that the property taken belonged to some person other than the accused, or that the party deprived of the possession through *129violence was entitled to such possession as against the accused. The owner of property, entitled to its possession, cannot be held guilty of robbery although he takes it from another by violence and putting in fear of life. Smedley v. The State, 30 Texas, 214; Childs v. The State, Sup. Ct., Austin term, April 27, 1875.
The indictment being defective in substance, the judgment is reversed and the cause remanded.

Reversed and remanded.